DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 20, 2020.  These drawings are acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “…to output a warning signal when the detection signal is acquired;”  It should be corrected as - - to output a warning signal when the detection signal is acquired. - -
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first radio communication unit, a second radio communication unit, a storage unit, a detection unit, a warning unit in claims 1-9; and a first radio communication apparatus, a second radio communication apparatus, and a detection apparatus in claims 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryoichi (JP 2012-222761) as cited in IDS dated August 20, 2020.
Regarding claim 1, Ryoichi discloses a radio communication apparatus (i.e., a wireless communication device 10 as shown in Fig. 1) comprising:
a first radio communication unit configured to function as an access point for radio communication (i.e., a plurality of wireless communications units 11-1 through 11-n functions as an access point for wireless communication as described in paragraph 0010); 
a second radio communication unit configured to function as an access point for radio communication (i.e., a plurality of wireless communications units 11-1 through 11-n functions as an access point for wireless communication as described in paragraph 0010); and 
a storage unit (i.e., storage unit 12 as shown in Fig. 1) configured to store dummy information (i.e., storage unit 12 stores fake communication information as described in paragraph 0012), wherein 
the first radio communication unit has a security level higher than that of the second radio communication unit (i.e., the wireless communication unit 11-1 functions as a legitimate access point, and performing authentication when communication with the terminal device 30 as described in paragraph 0014), and 
the second radio communication unit is capable of transmitting the dummy information stored in the storage unit (i.e., fake communication information stored in storage unit 12 is transmitted by the fake access point as described in paragraphs 0012 and 0015-0017). 

Regarding claim 2, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses detection unit configured to detect a connection from an external terminal to the second radio communication unit (i.e., a determination unit 3 determines a connection of the terminal device 40 to the wireless communication unit 11-n as described in paragraphs 0019-00220), wherein the detection unit outputs a detection signal when it detects the connection from the external terminal to the second radio communication unit (i.e., the determination unit 13 sends a warning as described in paragraphs 0021-0022). 

Regarding claim 3, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses wherein when the second radio communication unit acquires the detection signal, it transmits the dummy information to the external terminal (i.e., when a non-genuine user attempts to intercept wireless communication between the terminal device 70 and the wireless communication device 50, fake communication information transmitted from the access AP1 is generated as described in paragraph 0042). 
Regarding claim 4, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses wherein when the first radio communication unit acquires the detection signal, it restricts a connection to the first radio communication unit from the external terminal connected to the second radio communication unit (i.e., prohibiting he exchange of signals between the communicate unit 55 and the fake access point AP1 as described in paragraph 0028). 

Regarding claim 7, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses warning unit configured to output a warning signal when the detection signal is acquired (i.e., the determination unit 13 sends a warning as described in paragraphs 0021-0022). 
Regarding claim 8, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses wherein the second radio communication unit has a plurality of Service Set IDentifiers (SSIDs) (i.e., ESSID as described in paragraph 0010).

Regarding claim 9, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses wherein the second radio communication unit repeatedly performs radio communication with another predetermined radio communication apparatus (i.e., the wireless communication units 11-2-11-n repeatedly transmit fake communication information with themselves as a transmission destination as described in paragraph 0015). 
Regarding claim 10, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses a wireless LAN router comprising the radio communication apparatus according to claim 1 (i.e., communication unit 55 as shown in Fig. 3, and as described in paragraph 0028). 
Regarding claim 11, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses an unauthorized access prevention method for executing control for preventing unauthorized access to a first radio access point, the unauthorized access prevention method comprising: 
detecting a connection from an external terminal to a second radio access point that is set to a security level lower than that of the first radio access point (i.e., a determination unit 3 determines a connection of the terminal device 40 to the wireless communication unit 11-n as described in paragraphs 0019-00220); and 
transmitting dummy information to the external terminal when the connection from the external terminal to the second radio access point is detected (i.e., when a non-genuine user attempts to intercept wireless communication between the terminal device 70 and the wireless communication device 50, fake communication information transmitted from the access AP1 is generated as described in paragraph 0042).

Regarding claim 12, Ryoichi discloses radio communication system (i.e., a wireless communication device 10 as shown in Fig. 1) comprising a first radio communication apparatus, and a second radio communication apparatus configured to prevent unauthorized access to the first radio communication apparatus (i.e., a plurality of wireless communications units 11-1 through 11-n functions as an access point for wireless communication as described in paragraph 0010), wherein 
each of the first and the second radio communication apparatuses has a function as an access point for radio communication (i.e., a plurality of wireless communications units 11-1 through 11-n functions as an access point for wireless communication as described in paragraph 0010), the first radio communication apparatus has a higher security level than that of the second radio communication apparatus (i.e., the wireless communication unit 11-1 functions as a legitimate access point, and performing authentication when communication with the terminal device 30 as described in paragraph 0014), and the second radio communication apparatus is capable of transmitting dummy information (i.e., fake communication information stored in storage unit 12 is transmitted by the fake access point as described in paragraphs 0012 and 0015-0017). 

Regarding claim 13, Ryoichi discloses all limitations recited within claims as described above.  Ryoichi also discloses radio communication system according to claim 12, further comprising a detection apparatus configured to detect a connection from an external terminal to the second radio communication apparatus, wherein when the detection apparatus detects the connection from the external terminal to the second radio communication apparatus, it outputs a detection signal (i.e., when a non-genuine user attempts to intercept wireless communication between the terminal device 70 and the wireless communication device 50, fake communication information transmitted from the access AP1 is generated as described in paragraph 0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoichi in view of Zhu (US 2018/0332471).
Regarding claim 5, Ryoichi discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Zhu discloses a wireless network connection method, wireless access point, server, and system.  Zhu also discloses wherein the detection unit acquires identification information of the external terminal connected to the second radio communication unit (i.e., sending a MAC address as shown in Fig. 2). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify itself to the network to request for access. 

Regarding claim 6, Ryoichi discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Zhu discloses a wireless network connection method, wireless access point, server, and system.  Zhu also discloses wherein the detection signal includes the identification information of the external terminal connected to the second radio communication unit (i.e., sending a MAC address as shown in Fig. 2). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify itself to the network to request for access. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644